PER CURIAM.
Alberto Clerieo III appeals the judgment and sentence imposed upon him after a jury found him guilty of tampering with a witness, contrary to section 914.22, Florida Statutes (1993). Clerieo’s appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After reviewing the record, we see no error in regard to the conviction and therefore affirm the conviction. The court erred, however, in imposing $693 in costs without citing statutory authority for those costs. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We, accordingly, reverse and remand with instructions to strike these costs. Upon remand, the state may seek to reimpose this item of costs in accordance with the law. See Reyes.
Affirmed in part, reversed in part, and remanded.
SCHOONOVER, A.C.J., and PATTERSON and QUINCE, JJ., concur.